Citation Nr: 1618672	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from August 1980 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claims for service connection for hearing loss and back pain.  During the course of the appeal, in a June 2012 rating decision, the RO granted service connection for hearing loss.  The claim for service connection for a back disability is now before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his September 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Accordingly, the Veteran was sent notice that the hearing had been scheduled for April 2016; however, the notice was returned as undeliverable.  The Veteran did not appear for the April 2016 hearing.  The record reflects that the Veteran has requested a Board videoconference hearing, that the Veteran has not withdrawn his request, and that the Veteran did not receive the mailed notice of the last scheduled hearing.  Given that the Veteran has no representative, the Board finds that one additional effort should be made to locate him and reschedule his hearing.  The RO should undertake appropriate action to ascertain the Veteran's current address and reschedule the Board videoconference hearing.  Accordingly, remand is warranted to ascertain the Veteran's current address, schedule a Board videoconference hearing, and notify the Veteran of the date, time, and location of the hearing at his current address.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to ascertain the Veteran's current address.

2.  If such address is obtained, schedule the Veteran for a Board videoconference hearing and mail notification of the date, time, and location of the hearing to the Veteran at his current address.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

